Title: To James Madison from Willie Blount, 24 December 1811 (Abstract)
From: Blount, Willie
To: Madison, James


24 December 1811, Knoxville. “I have the honor to acknowledge the receipt of yours of the 10th Instant, in reply to an address of the General Assembly of the State of Tennessee, which will be laid before that body, at next Session. It breathes the true American Spirit, and contains Sentiments worthy of the chief Magistrate of an independent Government, who is determined it shall remain so. I have the honor to reciprocate your tender of best wishes.”
